Citation Nr: 1131889	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-19 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ulcers with reflux disease.

2.  Entitlement to service connection for heart problems, as secondary to an ulcer disorder.

3.  Entitlement to service connection for thyroid problems, as secondary to an ulcer disorder.

4.  Entitlement to service connection for teeth problems, as secondary to an ulcer disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2005, March 2006, and January 2007 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In the May 2005 rating decision, in pertinent part, the RO denied service connection for ulcers with reflux.  Subsequently, in January 2007, the RO denied service connection for heart problems, thyroid problems, and teeth problems, to include as secondary to an ulcer disorder.  

In July 2007, the veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  At that time, he clarified that the issue of service connection for heart problems, thyroid problems, and for teeth problems, are all being claimed as only secondary to an ulcer disorder.  

In December 2007, the Board remanded the issues listed on the front page of this decision.  

The issues service connection for heart problems, thyroid problems, and for teeth problems, all as secondary to an ulcer disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran had a diagnosed ulcer disorder within one year of his separation from active duty; he has continued to have an ulcer disorder with gastric reflux.  


CONCLUSION OF LAW

An ulcer disorder with gastric reflux is presumed to have been incurred on active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim for service connection for ulcers with reflux disease is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, peptic ulcers (duodenal or gastric) will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  The United States Court of Appeals for Veterans Claims ("the Court") has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In written statements and oral testimony, the Veteran indicated that he had symptoms of ulcers during service.  He was told at that time to seek medical attention from a civilian doctor.  The Veteran related that he could not eat and felt like he had food stuck in his throat, had pains in his stomach, and felt sick after eating.  After service, he received medical attention from Dr. Edenbaum, who had since passed away.  He began receiving treatment for ulcers with reflux.  Years later, he was treated by another physician, Dr. Epstein.  

A review of the service treatment records does not show that ulcers were diagnosed while the Veteran was on active duty.  On separation, he denied having stomach problems, but reported that he sometimes felt run down when he could not eat or sleep properly.  The Veteran entered active duty training.  On a June 1968 VA Form 220, the Veteran was required to provide a statement of his medical treatment since active duty.  The Veteran indicated that he had been treated for ulcers by Dr. Edenbaum from February 1967 to the present time.  This record is contained in the service treatment record file.  

As noted, Dr. Edenbaum's records are unavailable.  However, Dr. Epstein has provided two letters to VA.  In an October 2006 letter, Dr. Epstein indicated that he had seen the Veteran initially in 1972 until 1978.  At that time, the Veteran was complaining of upper gastrointestinal (GI) problems which were thought to be due to a duodenal ulcer and acid peptic disease.  He was treated with diet and antacids.  In a subsequent June 2009 letter, he basically provided consistent information.  VA records dated in the 2000's show continued reports of a stomach ulcer and gastric reflux.  

The Board finds the service treatment record which documents that the Veteran had ulcers since February 1967 to be probative evidence as to the initial diagnosis of ulcers.  The Veteran was seeking to perform active duty for training and was required to provide his medical information and the name of his physician.  The Board finds his self-report of such to be competent as well as credible.  He was competent to report what the physician told him was his diagnosis and he was credible in his report of this information.  Thus, since the Veteran was separated from active duty in November 1966, there was a diagnosis of an ulcer within the presumptive year following active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In Brannon v. Derwinski, 1 Vet. App. 314 (1991), the Court, rather than taking judicial notice of the characterization in medical treatises of a duodenal ulcer as a chronic condition, took judicial notice of the fact that VA's own regulations, i.e., 38 C.F.R. § 3.309(a), considered that condition to be chronic and entitled to a presumption of service connection, as a presumptive disorder.  

The Board acknowledges that it is unclear if the ulcer disorder was 10 percent or more disabling within one year of the Veteran's separation from service.  However, the Veteran has provided consistent statements and testimony that he had symptoms of his ulcer(s) since service and thereafter.  He described his complaints, dating back to that time period.  The Veteran has also provided the same name of his physician following service during the course of his appeal, which is clearly documented in the service treatment record and substantiates his reports.  Since the Veteran has been consistent in his reports which are supported by the DD Form 220 and there is no evidence to the contrary, the Board finds that the Veteran has provided reliable, competent, and credible information that he had a symptomatic ulcer disorder, and such will be accepted as being 10 percent disabling as required by VA law and regulation.  In this regard, all doubt has been resolved in the Veteran's favor.  

In light of the foregoing, the Board finds that service connection for an ulcer disorder with gastric reflux is warranted on a presumptive basis.  


ORDER

Service connection for an ulcer disorder with gastric reflux is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran asserts that he has heart problems, thyroid problems, and teeth problems, which are all secondary to an ulcer disorder.  

The medical records document that the Veteran currently has diagnosed hypothyroidism as well as hypertension.  He is competent to report that he has problems with his teeth.  Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.   38 C.F.R. § 3.310(a).   With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the Veteran has not been afforded a VA examination in this case, to include a VA medical opinion in order to determine if the Veteran's claimed heart, thyroid, and teeth disabilities are etiologically related to the now service-connected ulcer disorder.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

In this case, the Veteran has been very forthcoming with his ulcer claim.  He has provided his personal lay evidence with regard to the secondary service connection issues.  However, because this case presents complex medical and unresolved factual questions and since the Board is precluded from reaching its own unsubstantiated medical conclusions, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, a VA medical opinion that addresses the question of secondary service connection would be useful, particularly in light of the grant of service connection above.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests, including X-rays if indicated, should be accomplished.  Based on a review of the claims file and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current heart, thyroid, and teeth disabilities, including hypertension and hypothyroidism, are proximately due to, or the result of, the service-connected ulcer disorder with gastric reflux.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current heart, thyroid, and teeth disabilities, including hypertension and hypothyroidism, are permanently aggravated by the Veteran's service-connected ulcer disorder with gastric reflux.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

3.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


